                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

DONIA GOINES,

          Plaintiff,

v.                              Case No:   2:17-cv-656-FtM-29NPM

LEE MEMORIAL HEALTH SYSTEM
and JEOVANNI HECHAVARRIA,

          Defendants.


                        OPINION AND ORDER

     On October 2, 2019, on the eve of trial, defendant Jeovanni

Hechavarria (defendant or Hechavarria) filed a Motion to Stay (Doc.

#203) these federal civil proceedings pending resolution of the

state criminal case against him.   Defendant asserted that a brief

stay was necessary in order for the state criminal prosecution to

proceed first, otherwise he would be forced to exercise his Fifth

Amendment privilege in the civil trial.    The motion was unopposed,

and was granted by the Court.   (Doc. #204.)   The state court trial

is complete, defendant was convicted of the criminal offense, and

he is currently scheduled for sentencing in March 2020.

     On January 29, 2020, the Court directed the parties to advise

whether the stay should remain in place or be lifted in light of

the guilty verdict.     On January 31, 2020, plaintiff filed a

Response (Doc. #208) indicating that the stay should be lifted.
On February 5, 2020, defendant Lee Memorial Health System filed a

Notification (Doc. #209) deferring to the co-defendant.               On the

same day, defendant Hechavarria filed a Response (Doc. #210) asking

that the stay be maintained.          Hechavarria asserts that a stay is

necessary because post-trial motions remain pending, sentencing is

scheduled for March 2020, and he still faces prosecution based on

the alleged assaults of Brianna Hammer and J.L.          Thus, Hechavarria

asserts, without a stay he would still be forced to choose between

exercising his Fifth Amendment privilege and mounting a defense in

the civil case.     Defendant further asserts that the only prejudice

to plaintiff “is a brief delay in litigation.”          (Doc. #210, p. 3.)

      It is clear that “the power to stay proceedings is incidental

to the power inherent in every court to control the disposition of

the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.         How this can best be done

calls for the exercise of judgment, which must weigh competing

interests and maintain an even balance.”            Landis v. N. Am. Co.,

299   U.S.   248,   254–55   (1936)    (citations   omitted).   The    party

requesting a stay “must make out a clear case of hardship or

inequity in being required to go forward, if there is even a fair

possibility that the stay for which he prays will work damage to

some one else. Only in rare circumstances will a litigant in one

cause be compelled to stand aside while a litigant in another




                                      - 2 -
settles the rule of law that will define the rights of both.”

Landis,   299   U.S.   at   255.    Thus,   “especially   in   cases   of

extraordinary public moment, a plaintiff may be required to submit

to delay not immoderate in extent and not oppressive in its

consequences if the public welfare or convenience will thereby be

promoted.” Clinton v. Jones, 520 U.S. 681, 706–07 (1997) (quoting

Landis, 299 U.S. at 256).

     Where the basis for a stay is the potential exercise of the

privilege against self-incrimination, the Eleventh Circuit has

stated:

           Similarly,   a   blanket   assertion   of   the
           privilege is an inadequate basis for the
           issuance of a stay. [ ] Rather, a court must
           stay a civil proceeding pending resolution of
           a related criminal prosecution only when
           “special circumstances” so require in the
           “interests of justice.” [ ] The court may deny
           a stay so long as the privilege's invocation
           does not compel an adverse judgment against
           the claimant. United States v. Premises
           Located at Route 13, 946 F.2d 749, 756 (11th
           Cir. 1991). See [United States v.] Little Al,
           712 F.2d [133,] 136 [(5th Cir. 1983)] (“The
           very fact of a parallel criminal proceeding,
           however,   d[oes]   not   alone   undercut   [a
           claimant's]     privilege     against     self-
           incrimination, even though the pendency of the
           criminal action forced [her] to choose between
           preserving [her] privilege against self-
           incrimination and losing the civil suit.”).

United States v. Lot 5, Fox Grove, Alachua County, Fla., 23 F.3d

359, 364 (11th Cir. 1994)(internal citations omitted).         If a stay

is granted, the district court must limit the scope of the stay so




                                   - 3 -
that    it   is   not   “immoderate.”      CTI–Container         Leasing     Corp.    v.

Uiterwyk     Corp.,     685    F.2d    1284,    1288    (11th    Cir.      1982).    “In

considering whether a stay is ‘immoderate,’ we examine both the

scope of the stay (including its potential duration) and the

reasons cited by the district court for the stay.                     As the Supreme

Court has explained, ‘a stay is immoderate and hence unlawful

unless so framed in its inception that its force will be spent

within reasonable limits, so far at least as they are susceptible

of prevision and description.’”            Ortega Trujillo v. Conover & Co.

Communications, Inc., 221 F.3d 1262, 1264 (11th Cir. 2000) (quoting

Landis, 299 U.S. at 257).

       Hechavarria’s assertion that there will only be a “brief delay

in     litigation”      is    overly    optimistic.         While      Hechavarria’s

privilege     against        self-incrimination        applies   in    a   sentencing

hearing, United States v. Barrington, 648 F.3d 1178, 1196 (11th

Cir. 2011), it also applies until the conviction becomes final.

“We conclude that principle applies to cases in which the sentence

has been fixed and the judgment of conviction has become final.”

Mitchell v. United States, 526 U.S. 314, 326 (1999).                   This includes

at least through the completion of an appeal.                      Landenberger v.

State, 519 So. 2d 712, 713 (Fla. 1st DCA 1988))(“In the absence of

a promise of immunity, a convicted felon with an appeal pending

has a Fifth Amendment privilege not to testify, and this privilege




                                        - 4 -
continues throughout the pendency of the appeal.”); United States

v. Kennedy, 372 F.3d 686, 691–92 (4th Cir. 2004)(“Because any post-

conviction evidence could be used against a defendant if his

conviction      were   to    be    overturned,   the   risk   of   coerced   self-

incrimination remains until the conviction has been affirmed on

appeal.”)

       The Court finds that there are no special circumstances which

require a stay of the civil trial in the interests of justice.

The    stay    requested      by    defendant    is    immoderate    because    it

effectively will last for an indeterminate number of years as the

state case(s) work there way through the state trial and appellate

systems.      “Th[is] rule allowing invocation of the privilege [by

civil litigants], though at the risk of suffering an adverse

inference or even a default, accommodates the right not to be a

witness against oneself while still permitting civil litigation to

proceed.” Mitchell v. United States, 526 U.S. 314, 328 (1999).                  In

balancing the interests of the parties, the Court finds no reason

to    stay    this   civil    trial    beyond    the   date   of   sentencing   on

defendant’s current conviction.

       Accordingly, it is hereby

       ORDERED:

       1. The stay in the case is lifted.




                                        - 5 -
     2. Another Final Pretrial Conference will be scheduled in

        March.   Trial is set for April 6, 2020 at 9:00 a.m. before

        the undersigned.   A separate notice shall issue.

     DONE and ORDERED at Fort Myers, Florida, this      27th   day

of February, 2020.




Copies:
Counsel of Record




                               - 6 -
